DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Priority
Acknowledgement is made of the applicant’s claim for benefit to prior-filed US Provisional application 63/038,045.

Claim Interpretation
Claims 6-11 are directed to a method of augmenting the regenerative activity of mesenchymal stem cells, wherein the cell donor has been treated with a mobilizing agent prior to obtaining the mesenchymal stem cells from peripheral blood. The mesenchymal stem cells which are used in the claimed method are described using product-by process limitations. Product-by-process limitations are only considered insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.
In this case, administration of a mobilizing agent does not modify the peripheral blood mesenchymal stem cells; it merely causes more mesenchymal stem cells to be released into the bloodstream. The collected peripheral blood mesenchymal stem cells are, individually, identical to peripheral blood mesenchymal stem cells collected in the absence of a mobilizing agent.  In cases where the product, as described, is the same or obvious over a product of the prior art (i.e., is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even if the prior art product is made by a different process. See MPEP 2113.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the trademark/trade name Mozobil®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a bone marrow-derived mesenchymal stem cell mobilizing agent and, accordingly, the identification/description is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 and 13-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 3-4 recite inherent properties of mesenchymal stem cells and thus do not further limit the subject matter of claim 1. 
Claims 13-17 recite inherent properties of angiogenesis and thus do not further limit the subject matter of claim 12. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (Cell Death and Disease, 2018), taken with the evidence of Dominici et al. (Cytotherapy, 2006). 
An et al. disclose the use of bone marrow-derived mesenchymal stem cells for promoting angiogenesis in animal wound models. An et al. teach treatment of mesenchymal stem cells with rapamycin to further increase angiogenic potential.
Regarding claims 1, 5, 12, and 18: An et al. teach a method of increasing the capacity of bone marrow-derived mesenchymal stem cells to promote angiogenesis by treatment with rapamycin (See page 10, col. 1, ¶2; fig. 2-3).
Regarding claims 2-4: Following the discussion of claim 1 above, An et al. teach the use of mesenchymal stem cells (See fig. 2-3), which are characterized by inherent expression of CD90 and CD105, lack of expression of CD14, CD34, and CD45, and adherence to plastic by the International Society for Cellular Therapy (See Dominici et al., table 1).
Regarding claims 13-17: Following the discussion of claims 1 and 12 above, An et al. teach the promotion of angiogenesis by rapamycin-treated mesenchymal stem cells (See fig. 2-3). Inherent properties of angiogenesis include production of new blood vessels, activation of matrix metalloproteases, endothelial cell migration, tubule formation, and activation of M2 macrophages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (Cell Death and Disease, 2018) in view of Barrilleaux et al. (In Vitro Cellular and Developmental Biology – Animal, 2010).
Regarding claim 2: An et al. teach a method of augmenting regenerative activity of mesenchymal stem cells by treatment with rapamycin (See fig. 2-3). An et al. fail to teach the expression of CD74 on the cells.
Barrilleaux et al. teach a population of bone marrow-derived mesenchymal stem cells expressing CD74, CD90, and CD105 and lacking CD34 and CD45 (See table 1 and fig. 2). Barrilleaux et al. teach that activation of CD74 could be used to maintain mesenchymal stem cells at target sites. It would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of An et al. to use a CD74-positive mesenchymal stem cell population, such as is taught by Barrilleaux et al., in order to increase mesenchymal stem cell numbers at regenerative sites. One would have had a reasonable expectation of successfully modifying the method of An et al. in such a manner because Barrilleaux et al. teach means for obtaining CD74-positive mesenchymal stem cells, which could be readily used in the method of An et al. 
Claim 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. in view of O’Heeron et al. (WO 2020097418).
Regarding claim 5: An et al. teach the use of rapamycin-treated mesenchymal stem cells derived from bone marrow for increasing tissue regeneration (See page 10, col. 1, ¶2; fig. 2-3). An et al. fail to teach the mesenchymal stem cells originating from placenta, menstrual blood, peripheral blood, adipose tissue, umbilical cord blood, Wharton’s jelly, or fallopian tube.
O’Heeron et al. teach the use of stem cells for regeneration of damaged tissue, wherein the cells can be mesenchymal stem cells derived from bone marrow, placenta, menstrual blood, peripheral blood, adipose tissue, umbilical cord blood, Wharton’s jelly, or fallopian tube (See ¶0014). As both An et al. and O’Heeron et al. teach the use of mesenchymal stem cells for regenerative purposes, it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention that one source tissue could be substituted for another when harvesting the mesenchymal stem cells and that the use of any type of rapamycin-treated mesenchymal stem cell would yield the predictable result of augmented tissue regeneration. Mesenchymal stem cells were known to exist in various tissues and are recognized as functional equivalents in the field of tissue regeneration. Thus, substitution of the bone marrow-derived mesenchymal stem cells in the method of An et al. for mesenchymal stem cells derived from other tissues or organs, as taught by O’Heeron et al. would have been prima facie obvious to one of ordinary skill in the art, and thus, the invention as claimed is unpatentable over the prior art. Substitution of one known element (in this case mesenchymal stem cells from a placenta, menstrual blood, peripheral blood, adipose tissue, umbilical cord blood and/or fallopian tubes) for another known element (bone marrow mesenchymal stem cells), the elements having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. 
Regarding claims 6-11: These claims recite product-by-process limitations that do not distinguish the peripheral blood-derived mesenchymal stem cells from peripheral blood-derived mesenchymal stem cells obtained by any other method (See discussion in “Claim Interpretation” section above).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. in view of Niedernhofer et al. (US PGPub 20140010801).
Regarding claims 19-20: An et al. teach the use of rapamycin for increasing the regenerative activity of mesenchymal stem cells (See fig. 2-3). An et al. fail to teach the use of everolimus or ridaforolimus for treating the cells.
Niedernhofer et al. teach the use of mTOR inhibitors everolimus and ridaforolimus for improving the functionality of stem cells (See ¶0016). Because An et al. and Niedernhofer et al. both teach the use of mTOR inhibitors for augmenting stem cell activity, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that either everolimus or ridaforolimus could have been used in place of rapamycin in the method of An et al. to successfully increase the angiogenic activity of mesenchymal stem cells. Everolimus and ridaforolimus are structural analogues of rapamycin, and Niedernhofer et al. teach the use of both drugs as suitable alternatives to rapamycin (See ¶0016). Thus, substitution of rapamycin in the method of An et al. for either of its analogues, as taught by O’Heeron et al., would have been prima facie obvious to one of ordinary skill in the art, and thus, the invention as claimed is unpatentable over the prior art. Substitution of one known element for another known element having equivalent effect is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S SPENCE whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached at (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/J.S.S./Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633